UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
JAMES BOLAND, et al.,               )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )                                   Civil Action No. 16-403(RBW)
                                    )
JOHN E. HETRICK d/b/a               )
HETRICK MASONRY,                    )
                                    )
                  Defendant.        )
___________________________________ )

                                       MEMORANDUM OPINION

         The plaintiffs, the fiduciaries of the Bricklayers & Trowel Trades International Pension

Fund (the “Pension Fund”) and the International Masonry Institute (the “Masonry Institute”), 1

see Complaint (“Compl.”) ¶ 1, seek to recover unpaid contributions and associated damages

under the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.

§§ 1109(a), 1132(a), (g), 1145 (2012) (“ERISA”), from the defendant, John E. Hetrick d/b/a

Hetrick Masonry (“Hetrick Masonry”), see Compl. ¶¶ 1, 6. Currently before the Court is the

plaintiffs’ Motion for Entry of Judgment by Default and to Close Case (“Pls.’ Mot.”). See Pls.’




1
  “Plaintiffs[] James Boland, Henry Kramer, Gerard Scarano, Timothy Driscoll, Gerald O’Malley, Robert Hoover,
Matthew Aquiline, Gregory R. Hess, William McConnell, John Trendell, and Anthony Marra are Trustees of, and
sue on behalf of, the [Pension Fund].” Compl. ¶ 3. “Plaintiffs[] Jim Allen, [ ] Aquiline, [ ] Boland, Don Brown,
Ted Champ, [ ] Driscoll, [ ] Hess, [ ] Hoover, Fred Kinateder[,] Chuck Kukawka, [ ] Kramer, Ken Kudela, Dan
Kwiatkowski, [ ] McConnell, Tim Miller, Jim O’Connor, Dennis Pagliotti, Charles Raso, Kevin Ryan, [ ] Scarano,
Michael Schmerbeck[,] Jeremiah Sullivan, Jr., Richard Tolson, and [ ] Trendell are Trustees of, and sue on behalf of,
the [Masonry Institute].” Id. ¶ 4. “The [Pension Fund] also is authorized to file suit on behalf of the following
affiliated Local Funds: Ohio Bricklayers Health & Welfare Fund, Apprentice Fund, Industry Fund, PMCTEDF
(Drug & Safety), BAC PAC, West Virginia Building & Construction Trades Council, and BAC Organizing Fund,
referred to hereinafter collectively as ‘Local Funds.’” Id. ¶ 5.
Mot. at 1. Upon careful consideration of the plaintiffs’ submissions, 2 the Court concludes that it

must grant the plaintiffs’ motion.

                                            I.    BACKGROUND

        The Pension Fund and the Masonry Institute are multiemployer, employee benefit plans

within the meaning of ERISA. See Compl. ¶¶ 3–4 (citing 29 U.S.C. §§ 1002(3), (37)). Both

plans are established and maintained pursuant to collective bargaining agreements between

affiliates of the International Union of Bricklayers and Allied Craftworkers (the “Union”) and

Hetrick Masonry to provide health and pension benefits for their Union members employed by

Hetrick Masonry. See id. ¶¶ 7–8; see also Pls.’ App., Declaration of David F. Stupar in Support

of Plaintiffs’ Motion for Default Judgment (“Stupar Decl.”) ¶ 7; Compl., Exhibit (“Ex.”) A

(Agreement between Hetrick Masonry and Bricklayers Union #15 (Mar. 12, 1987) (“Agreement

1”)); id., Ex. B (Agreement between Construction Employers Association of North Central West

Virginia, Inc. and the B.A.C. District Council of WV Bricklayers/Cement Masons Local Union

No. 15 of Fairmont, West Virginia (Dec. 1, 2009 through May 31, 2013) (“Agreement 2”)); id.,

Ex. C (Agreement between Construction Employers Association of North Central West Virginia,

Inc. and the B.A.C. District Council of WV Bricklayers/Cement Masons Local Union No. 15 of

Fairmont, West Virginia (June 1, 2013 through May 31, 2017) (“Agreement 3”)).

        “Pursuant to the Agreements, [Hetrick Masonry] agreed to make certain payments to the

[Pension Fund], [the Masonry Institute], and [the] Local Funds for each hour of covered work it

performed.” Compl. ¶ 9; see also Pls.’ App., Stupar Decl. ¶¶ 3, 7; Compl., Ex. B (Agreement 2),

art. XV, at 22–23 (providing amount to be contributed); id., Ex. C (Agreement 3), art. XV, at 22–


2
 In addition to the filings already identified, the Court considered the following submissions in rendering its
decision: (1) the plaintiffs’ Memorandum in Support of Motion for Entry of Judgment by Default (“Pls.’ Mem.”);
(2) the plaintiffs’ Summary of Damages for Default Judgment (“Pls.’ Damages”); and (3) the plaintiffs’ Appendix in
Support of Motion for Entry of Judgment by Default and to Close Case (“Pls.’ App.”).


                                                        2
23 (same). To fulfill its obligations under the Agreements, Hetrick Masonry is also required to

submit monthly reports calculating the amount due to the Union. See Pls.’ App., Stupar Decl.

¶ 7; see also id., Stupar Decl., Ex. 1 (General Collection Procedures of the Central Collection

Unit of the Bricklayers and Allied Craftworkers (“Collection Procedures Agreement”)) ¶ 1.

Furthermore, under the terms of the Agreements, “[the p]laintiffs are entitled to conduct audits of

the books and records of [Hetrick Masonry] to determine whether contributions have been made

in compliance with [Hetrick Masonry’s] obligations.” Compl. ¶ 11; Pls.’ App., Stupar Decl. ¶ 9.

       An audit conducted by an independent firm (“Audit 1”) “revealed that Hetrick [Masonry]

failed to properly submit required reports and contributions for covered work performed” from

“January 2012 through March 2015.” Compl. ¶ 12; Pls.’ App., Stupar Decl. ¶ 10. The plaintiffs

allege that pursuant to Audit 1, Hetrick Masonry owes them “$53,861.01 in delinquent

contributions,” $6,906.81 in interest “assessed on the estimated delinquent contributions,”

$10,772.25 in liquidated damages, and audit costs of $11,201.31. See Compl. at 5–6; Pls.’ App.,

Stupar Decl. ¶ 10.

       On February 29, 2016, the plaintiffs filed this action and requested the following

monetary relief: (1) “delinquent contributions in the amount of $56,806.79 due to the [Pension

Fund], [the Masonry Institute], and Local Funds, plus any and all additional amounts that accrue

and/or are found to be due and owing through the date of [the] judgment,” Compl. at 6; (2)

“interest in the amount of $6,906.81,” id.; (3) “liquidated damages in the amount of $10,772.25,”

id.; (4) “late fees determined due to the Local Funds [in the amount of] $12,679.63,” id., (5)

$400 in filing fees; (6) “the costs of conducting [Audit 1] in the amount of $11,201.31,” id.; and

(7) attorney’s fees and costs in the amount of $5,000.00, plus “such additional amounts as may

be incurred,” id. at 7. In addition, the plaintiffs requested mandatory injunctive relief in the form




                                                  3
of an order requiring Hetrick Masonry to: (1) produce “all delinquent fringe benefit reports

owed . . . for the time period of May 2015 through the present”; (2) produce “all payroll records

and other documents needed by the auditors to calculate delinquent contributions and related

amounts due for the period of April 2015 through the present”; and (3) “comply with its

obligations to correctly report and contribute to the [Pension Fund], [the Masonry Institute], and

Local Funds, in a timely manner, all reports and contributions due and owing, and to pay the

costs and disbursements of this action.” Id. Hetrick Masonry neither entered an appearance nor

otherwise responded to the plaintiffs’ Complaint, and thus, the Clerk of the Court entered a

default against Hetrick Masonry on April 14, 2016. See Default (Apr. 14, 2016), ECF No. 5.

         In May 2016, a second audit of Hetrick Masonry’s payroll records was conducted (“Audit

2”), and it “revealed that . . . Hetrick Masonry failed to properly submit required reports and

contributions for covered work performed” from “April 2015 through December 2015.” Pls.’

App., Stupar Decl. ¶ 11; Pls.’ Mem. at 4–5. The plaintiffs now petition the Court to enter a

default judgment against Hetrick Masonry and award them a monetary award in the amount of

$200,669.55, consisting of payments for delinquent contributions, interest on the delinquent

contributions, liquidated damages, and attorney’s fees and costs. Pls.’ Mem. at 1, 5–7; Pls.’

Damages at 1; Pls.’ App., Stupar Decl. ¶¶ 10–16. In their motion, the plaintiffs assert that

Hetrick Masonry has made only two payments totaling $3,200.00 toward its delinquency in

September 2016. Pls.’ Mem. at 5; Pls.’ App., Stupar Decl. ¶ 15. To date, Hetrick Masonry has

not entered an appearance or opposed the plaintiffs’ motion. 3



3
  Prior to filing their motion for a default judgment, the plaintiffs represented to the Court that their counsel “ha[d]
been communicating with [Hetrick Masonry] to resolve this matter on mutually agreeable terms. However, the
parties ha[d] not been able to reach an agreement.” Plaintiffs’ Response to Order to Show Cause ¶ 1 (Nov. 18,
2016), ECF No. 10. Thereafter, the Court ordered the plaintiffs to “file their motion for [a] default [judgment]” “in
the event that the parties [failed to] settle this matter.” Minute Order (Nov. 22, 2016).


                                                            4
                                II.    STANDARD OF REVIEW

       Rule 55 sets forth a two-step process for a party seeking a default judgment. Fed. R. Civ.

P. 55. First, “[w]hen a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.” Fed. R. Civ. P. 55(a). Second, “the party must apply to the court for a

default judgment.” Fed. R. Civ. P. 55(b)(2). Despite a plaintiff’s ability to acquire a judgment

by default, there are “strong policies favoring the resolution of genuine disputes on their merits.”

Jackson v. Beech, 636 F.2d 831, 835 (D.C. Cir. 1980); see Peak v. District of Columbia, 236

F.R.D. 13, 15 (D.D.C. 2006) (acknowledging the inherent unfairness of awarding judgment

against a party for mere filing delays). Therefore, a “default judgment must normally be viewed

as available only when the adversary process has been halted because of an essentially

unresponsive party.” Jackson, 636 F.2d at 836 (quoting H. F. Livermore Corp. v.

Aktiengesellschaft Gebruder Loepfe, 432 F.2d 689, 691 (D.C. Cir. 1970)); see also Teamsters

Local 639–Emp’rs Health Tr. v. Boiler & Furnace Cleaners, Inc., 571 F. Supp. 2d 101, 107

(D.D.C. 2008) (Walton, J.) (“[W]hen the adversary process has been halted because of an

essentially unresponsive party[,] the diligent party must be protected lest he be faced with

interminable delay and continued uncertainty as to his rights.”).

       “Default establishes the defaulting party’s liability for the well-pleaded allegations of the

complaint.” Boland v. Elite Terrazzo Flooring, Inc., 763 F. Supp. 2d 64, 67 (D.D.C. 2011)

(citing Adkins v. Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001)); see also Adkins, 180 F. Supp.

2d at 17 (“A defaulting defendant is deemed to admit every well-pleaded allegation in the

complaint.”). “[T]he Court must ‘make an independent determination of the sum to be awarded’

pursuant to the judgment ‘unless the amount of damages is certain.’” Boland v. Yoccabel




                                                 5
Constr. Co., 293 F.R.D. 13, 17 (D.D.C. 2013) (Walton, J.) (quoting Adkins, 180 F. Supp. 2d at

17). “‘[P]laintiff[s] must prove [their] entitlement to the amount of monetary damages

requested’ using ‘detailed affidavits or documentary evidence’ on which the court may rely.”

Boland v. Providence Constr. Corp., 304 F.R.D. 31, 36 (D.D.C. 2014) (quoting Fanning v.

Permanent Sol. Indus., 257 F.R.D. 4, 7 (D.D.C. 2009)).

                                    III.   LEGAL ANALYSIS

A.     Whether a Default Judgment Is Warranted

       The plaintiffs contend that they are entitled to a default judgment because “[t]o date, and

notwithstanding the fact that [Hetrick Masonry] is fully aware of this action and its default, [it]

still has not entered an appearance or filed a pleading to contest the [p]laintiffs’ allegations in

this case.” Pls.’ Mem. at 1. Whether the entry of a default judgment is appropriate is committed

to the sound discretion of this Court. Jackson, 636 F.2d at 835. “To warrant a default judgment,

the defendant must be considered a totally unresponsive party, and its default plainly willful,

reflected by its failure to respond to the summons and complaint, the entry of default, and the

motion for a default judgment.” Serv. Emps. Int’l Union Nat’l Pension Fund v. Liberty House

Nursing Home of Jersey City, 232 F. Supp. 3d 69, 76 (D.D.C. 2017) (quoting Teamsters, 571 F.

Supp. 2d at 107). Given that Hetrick Masonry has not filed an appearance or otherwise

responded to the summons and complaint, the entry of the default, and the plaintiffs’ motion for

a default judgment, “and especially in light of the plaintiffs’ uncontested allegation that [Hetrick

Masonry] entered into settlement discussions” with them, see Yoccabel Constr. Co., 293 F.R.D.

at 17, the Court finds that Hetrick Masonry is aware of these proceedings, but has been a “totally

unresponsive party,” Serv. Emps. Int’l Union Nat’l Pension Fund, 232 F. Supp. 3d at 76, and

therefore, entry of a default judgment is appropriate in this case.




                                                   6
B.     Monetary Relief

       When entering a default judgment, “the Court must ‘make an independent determination

of the sum to be awarded’ pursuant to the judgment ‘unless the amount of damages is certain.’”

Yoccabel Constr. Co., 293 F.R.D. at 17 (quoting Adkins, 180 F. Supp. 2d at 17). In an action

concerning delinquent contributions, ERISA permits the Court to award plaintiffs:

       (A)     the unpaid contributions,

       (B)     interest on the unpaid contributions,

       (C)     an amount equal to the greater of—

               (i)    interest on the unpaid contributions, or

               (ii)   liquidated damages provided for under the plan in an amount not in
                      excess of [twenty] percent (or such higher percentage as may be
                      permitted under Federal or State law) of the amount determined by
                      the court under subparagraph (A),

       (D)     reasonable attorney’s fees and costs of the action, to be paid by the
               defendant, and

       (E)     such other legal or equitable relief as the court deems appropriate.

29 U.S.C. § 1132(g)(2); see also Pls.’ App., Stupar Decl., Ex. 1 (Collection Procedures

Agreement) at 2 (providing for such relief). “The unpaid contributions, interest, and liquidated

damages are considered ‘sums certain,’ because their calculations are mandated by ERISA and

party agreements,” Yoccabel Constr. Co., 293 F.R.D. at 18 (footnote omitted), and “[i]n

determining the amount [the plaintiffs are] entitled to recover, the Court ‘may rely on detailed

affidavits or documentary evidence to determine the appropriate sum for the default judgment,’”

id. at 17 (quoting Flynn v. Mastro Masonry Contractors, 237 F. Supp. 2d 66, 69 (D.D.C. 2002)).

Attorney’s fees, however, are not considered a “sum certain” because the reasonableness of the

fees requested “is a judgment call which only the Court can make.” Liberty House Nursing




                                                 7
Home, 232 F. Supp. 3d at 76 (internal quotation marks omitted); see also Flynn, 237 F. Supp. 2d

at 70 (same).

       To support their request for damages, the plaintiffs filed a declaration by David F. Stupar,

the Executive Director of the Pension Fund and “an authorized representative to effect

collections on behalf of the [ ] Masonry Institute.” Pls.’ App., Stupar Decl. ¶ 1. Courts in this

District have credited similar declarations in support of motions for default judgments for

monetary damages owed to multiemployer employee benefit plans pursuant to ERISA. See, e.g.,

Bricklayers & Trowel Trades Int’l Pension Fund v. Kafka Constr., Inc., __ F. Supp. 3d __, __,

2017 WL 3475014, at *3 (D.D.C. Aug. 11, 2017); Boland v. Cacper Constr. Corp., 130 F. Supp.

3d 379, 383 (D.D.C. 2015); Providence Constr. Corp., 304 F.R.D. at 36–37; Elite Terrazzo

Flooring, 763 F. Supp. 2d at 69. Stupar’s declaration states that Hetrick Masonry owes the

plaintiffs: (1) unpaid contributions; (2) interest on the unpaid contributions; (3) liquidated

damages; (4) the costs of the two audits; and (5) attorney’s fees and costs. See Pls.’ App., Stupar

Decl. ¶¶ 10–16.

       As an initial matter, the Court notes that the amount of damages claimed in Stupar’s

declaration and the plaintiffs’ motion is greater than the amount pleaded in the plaintiffs’

Complaint because the Complaint was filed before Audit 2 was performed. Compare id., Stupar

Decl. ¶¶ 10–16 and Pls.’ Mem. at 1, 4–7, with Compl. at 6–7. In Yoccabel Construction Co., this

Court noted that, notwithstanding the fact that “Rule 54(c) specifically limits damages to the

amount pleaded in the complaint,” 293 F.R.D. at 18, “other courts have held that, ‘[i]n general, a

district court has discretion to award ERISA damages that accrue during the pendency of an

action,’” id. at 19 (quoting Ames v. STAT Fire Suppression, Inc., 227 F.R.D. 361, 362

(E.D.N.Y. 2005)). Upon review of the complaint in Yoccabel Construction Co., this Court held




                                                  8
that the defendant “was on notice not only of a specific amount of damages sought, but also that

the plaintiffs sought contributions, interest, and damages that accrued after the complaint was

filed,” because “the complaint request[ed] ‘other relief as this Court deems appropriate,

including judgment for any contributions and interest thereon that may accrue, and/or be found

due and owing, subsequent to the filing of this Complaint.’” Id. (citations omitted). The

plaintiffs’ complaint in this matter contains nearly identical language to the language in the

Yoccabel Construction Co. complaint, see Compl. at 6 (requesting the delinquent contributions

already found due to the plaintiffs, “plus any and all additional amounts that accrue and/or are

found to be due and owing through the date of judgment”), and therefore, the Court concludes

that Hetrick Masonry “was made aware that the plaintiffs sought an award in excess of the

amount specifically outlined in the [C]omplaint,” Yoccabel Construction Co., 293 F.R.D. at 19.

Thus, “the Court finds it appropriate to award damages in accordance with the amount outlined

in the plaintiffs’ motion,” id., which includes the unpaid contributions discovered as a result of

Audit 2, which was conducted after the Complaint was filed, see Pls.’ Mem. at 1, 4. Having

determined that the plaintiffs may seek monetary damages for the unpaid contributions

discovered after the Complaint was filed, the Court shall consider each of the plaintiffs’

monetary award requests in turn.

       1.      Unpaid Contributions

       Stupar’s declaration states that Hetrick Masonry owes the plaintiffs $117,910.48 in

unpaid contributions. See id., Stupar Decl. ¶ 16. This figure comprises: (1) “$53,861.01 in

delinquent contributions as determined by Audit 1,” “covering the time period [of] January 2012

through March 2015,” id., Stupar Decl. ¶ 10; plus (2) “$64,303.69 in delinquent contributions as

determined by Audit 2,” “covering the time period [of] April 2015 through December 2015,” id.,




                                                 9
Stupar Decl. ¶ 11; plus (3) $2,945.78 owed to the Local Funds for “contributions for covered

work performed in the geographic jurisdiction of the Agreements during the month of April

2015,” id., Stupar Decl. ¶ 12; less (4) $3,200.00 for the delinquency payment Hetrick Masonry

made in September 2016, see Pls.’ App., Stupar Decl. ¶ 15; see also Pls.’ Damages at 1.

Crediting Stupar’s statements made in his declaration and the Court’s independent confirmation

of his calculations, the Court concludes that Hetrick Masonry owes the plaintiffs $117,910.48 in

unpaid contributions as of December 2015.

        2.     Interest

        Stupar’s declaration states that Hetrick Masonry owes the plaintiffs $18,518.11 in

interest. See Pls.’ App., Stupar Decl. ¶¶ 10–12. This amount is based on an interest rate of

fifteen percent per annum, as provided for in the Collection Procedures Agreement, from the due

date of the unpaid contributions outlined above. See Pls.’ Mem. at 5; Pls.’ App., Stupar Decl.

¶ 5; see also id., Stupar Decl., Ex. 1 (Collection Procedures Agreement) ¶ B(2) (authorizing the

plaintiffs to collect interest on delinquent contributions at the rate of fifteen percent per annum);

Pls.’ Damages at 1. Because ERISA requires “interest on unpaid contributions [to] be

determined by using the rate provided under the plan,” 29 U.S.C. § 1132(g)(2), and given the

Court’s agreement with the plaintiffs that the amount of unpaid contributions totals $117,910.48,

see supra Part III.B.1, the Court concludes that the plaintiffs are entitled to $18,518.11 in

interest.

        3.     Liquidated Damages

        Stupar’s declaration states that Hetrick Masonry owes the plaintiffs $31,596.95 in

liquidated damages. See Pls.’ App., Stupar Decl. ¶¶ 10–12. This figure comprises: (1)

$8,241.68 for the $53,861.01 in unpaid contributions revealed by Audit 1, see id., Stupar Decl.




                                                 10
¶ 10; (2) $10,381.06 for the $64,303.69 in unpaid contributions revealed by Audit 2, see id.,

Stupar Decl. ¶ 11; (3) $294.58 for the unpaid contributions to the Local Funds in April 2015, see

id., Stupar Decl. ¶ 12; and (4) “12,679.63 in late fees for contributions paid late for covered work

performed in the geographic jurisdiction of the Agreements during various months from

September 2011 through April 2015,” id., Stupar Decl. ¶ 12; see also Pls.’ Damages at 1. The

plaintiffs rely on § 1132(g)(2)(C) as support for their entitlement to liquidated damages. See

Pls.’ Mem. at 5–6.

        Section 1132(g)(2)(C) requires the Court to award “the greater of . . . interest on the

unpaid contributions, or [ ] liquidated damages provided for under the plan in an amount not in

excess of [twenty] percent.” 29 U.S.C. § 1132(g)(2)(C). The Collection Procedures Agreement

provides for liquidated damages in the amount of twenty percent of the delinquent contributions.

See Pls.’ App., Stupar Decl., Ex. 1 (Collection Procedures Agreement) ¶ B(2). Stupar’s

calculations of liquidated damages, however, do not represent twenty percent of the unpaid

contributions amount of $117,910.48, because twenty percent of that amount is $23,582.10.

Accordingly, the Court shall award the plaintiffs $23,582.10 in liquidated damages. 4

        Moreover, Stupar includes in the plaintiffs’ claim for liquidated damages $12,679.63 in

“late fees” that Hetrick Masonry owes to the Local Funds. See id., Stupar Decl. ¶ 12; see also

Pls.’ Damages at 1 (including the $12,679.63 in late fees in its calculation of liquidated

damages). Stupar does not, however, explain how these late fees were calculated, see Pls.’ App.,

Stupar Decl. ¶ 12, nor do the plaintiffs cite to a provision in the parties’ agreements providing for

late fees, or any case law to support their assertion that a Court’s award may include late fees in


4
 Because the amount of liquidated damages, $23,582.10, is greater than the amount of interest, $18,518.11, the
Court must award the plaintiffs the liquidated damages amount, rather than the amount of interest, under this
subsection. See 29 U.S.C. § 1132(g)(2)(C) (stating that the Court must award the greater of the two amounts).



                                                        11
addition to liquidated damages under § 1132(g)(2)(C), see Pls.’ Mem. at 5–6. Accordingly, the

Court concludes that the plaintiffs have not adequately proved their entitlement to the requested

late fees. Cf. Int’l Painters & Allied Trades Indus. Pension Fund v. R.W. Amrine Drywall Co.,

Inc., 239 F. Supp. 2d 26, 32–33 (D.D.C. 2002) (declining to award late charges under the “legal

and equitable relief” provision of § 1132(g)(2)(D) because the plaintiff “provide[d] no case law

and few facts in support of this argument,” and the Court “[wa]s not convinced that the legal and

equitable relief clause should include late charges” given the separate provision allowing for

interest charges).

       4.      Audit Costs

       Stupar’s declaration states that Hetrick Masonry owes the plaintiffs $13,773.81 for the

costs of the two audits. See Pls.’ App., Stupar Decl. ¶¶ 10–11 (stating that Audit 1 cost

$11,201.31 and Audit 2 cost $2,572.50); see also Pls.’ Damages at 1. The Court agrees with the

plaintiffs, see Pls.’ Mem. at 7, that they are entitled to recover the costs of these two audits

because the Collection Procedures Agreement provides that “[i]f a delinquency is discovered as

[a] result of an audit, the employer will be assessed the cost of the audit,” see Pls.’ App., Stupar

Decl., Ex. 1 (Collection Procedures Agreement) ¶ III. The District of Columbia Circuit has

stated that if a plan “requires employers who are in default to pay [ ] auditing fees, ERISA

empowers the Trustees to enforce that requirement.” Bd. of Trs. of Hotel & Rest. Emps. Local

25 v. JPR, Inc., 136 F.3d 794, 798 (D.C. Cir. 1998) (holding that the plan’s terms did not provide

for the employer to pay the cost of a routine audit). Accordingly, the Court concludes that

Hetrick Masonry owes the plaintiffs $13,773.81 for the costs of the two audits.




                                                  12
       5.      Attorney’s Fees & Costs

       The plaintiffs also request $18,280.20 in attorney’s fees and $590.00 in costs pursuant to

§ 1132(g)(2)(D), see Pls.’ Mem. at 6, and in support of these requests, filed declarations of their

prior counsel, Charles V. Mehler III, who “was lead counsel in this matter until June 3, 2016,”

see Pls.’ App., Declaration of Charles V. Mehler III in Support of Plaintiffs’ Motion for Default

Judgment (“Mehler Decl.”) ¶ 1, and of their current counsel, R. Richard Hopp, see id., R.

Richard Hopp’s Declaration of Attorney’s Fees and Legal Costs (“Hopp Decl.”) ¶ 1.

        The Mehler and Hopp declarations each include an attorney’s fees chart that provides a

summary of the tasks performed, the hours spent on each task, and who performed each task.

See Pls.’ App., Mehler Decl., Ex. 1 (Hetrick Masonry Motion for Default Judgment – Attorney

Fees Chart (“Mehler Fees Chart”)); id., Hopp Decl., Ex. 1 (O’Donoghue O’Donoghue LLP

Detail of Fees (“Hopp Fees Chart”). Mehler’s declaration states that his firm accrued $16,055.20

in legal fees based on a total of 24.2 hours of work performed by Mehler and 57.5 hours of work

performed by his four paralegals, see id., Mehler Decl. ¶ 11, while Hopp’s declaration states that

he accrued $2,225.00 in legal fees based on a total of 8.9 hours of work, see id., Hopp Decl. ¶ 4.

The rate of $250.00 per hour charged by Hopp, see id., Hopp Decl. ¶ 4, $350.00 per hour

charged by Mehler, and the rates of $128.00 to $175.00 per hour charged by Mehler’s paralegals,

see id., Mehler Decl. ¶ 11, are all “substantially below the $796.00 [per] hour rate [for attorneys

and below the $180.00 per hour rate for paralegals] established in the current Laffey matrix,” id.,

Hopp Decl. ¶ 4 (citing Salazar v. District of Columbia, 123 F. Supp. 2d 8, 17 (D.D.C. 2000)); see

also Laffey Matrix, http://www.laffeymatrix.com/see.html (last visited Oct. 2, 2017). The

plaintiffs’ request for $590.00 in costs consists of $400.00 for the filing fee and $190.00 for

service of process. Pls.’ Mem. at 7; Pls.’ App., Stupar Decl. ¶¶ 13–14. Upon review of the




                                                 13
declarations and the attached fees charts, the Court finds that these materials constitute the type

of “detailed . . . documentary evidence” on which the Court may rely, see Fanning, 257 F.R.D. at

7, and concludes that the plaintiffs “have justified the hours expended in this case,” see Boland v.

Smith & Rogers Constr. Ltd., 201 F. Supp. 3d 144, 149 (D.D.C. 2016) (relying on counsel’s

declaration that “outline[d] the preparation and work performed by” the law firm). And, given

that counsel charged below-market rates and tried to maximize the work performed by lower-

cost paralegals, the Court finds the amount of attorney’s fees requested reasonable. See id.

(concluding that the attorney’s fees requested were justified in part because “the majority of

hours billed were ‘performed by a lower-cost paralegal rather than counsel in an effort to limit

the legal fees incurred’” (citation omitted)). Accordingly, the Court will award the plaintiffs

$18,280.20 in attorney’s fees and $590.00 in costs.

C.      Equitable Relief

        In addition to damages, attorney’s fees, and costs, § 1132(g)(2)(E) provides that courts

may award plaintiffs equitable relief as appropriate. Here, the plaintiffs request that the Court

order Hetrick Masonry to (1) turn over “all delinquent fringe benefit reports” and “all payroll

records and other documents needed . . . to calculate delinquent contributions and related

amounts due for the period [of] April 2015 through the present,” Compl. at 7; and (2) “comply

with its obligations to correctly report and to contribute to [the plaintiffs] . . . all reports and

contributions due and owing,” id. The Court construes these requests as seeking mandatory

injunctive relief. See Yoccabel Constr. Co., 293 F.R.D. at 20 (noting that “the moving party ‘is

entitled to all reasonable inferences from the evidence offered’” (quoting Flynn, 237 F. Supp. 2d

at 69)). “[Mandatory i]njunctive relief is appropriate [in an ERISA case] when the defendant has

demonstrated no willingness to comply with either its contractual or statutory obligations or to




                                                   14
participate in the judicial process.” Id. (internal quotation marks and citation omitted). Because

“the plaintiffs’ request[s] reiterate[] what is already [Hetrick Masonry’s] contractual

obligation[s],” and “because [Hetrick Masonry] has demonstrated no willingness to comply with

either its contractual or statutory obligations or to participate in the judicial process,” see id., the

Court grants the plaintiffs’ request for mandatory injunctive relief and directs Hetrick Masonry

to produce all benefit reports, payroll records, and other documents required for an audit, and to

comply with its obligation to make timely contributions in accordance with the terms of the

parties’ Agreements, see id. at 21 (granting the plaintiffs’ request for mandatory injunctive relief

“by requiring the defendant to comply with its obligation to make timely contributions in

compliance with the terms of the parties’ collective bargaining agreement”).

                                            IV.     CONCLUSION

           For the foregoing reasons, the Court will grant the plaintiffs’ motion for entry of a default

judgment in the amount of $192,654.70, specifically $117,910.48 in unpaid contributions;

$18,518.11 in interest; $23,582.10 in liquidated damages; $13,773.81 for the costs of the two

audits; and $18,870.20 in attorney’s fees and costs. Additionally, the Court orders Hetrick

Masonry to pay forthwith the total amount of the judgment awarded to the plaintiffs, to submit

the reports required under the Agreements, and to make all future contributions in a timely

manner consistent with the terms of the parties’ Agreements.

           SO ORDERED this 2nd day of October, 2017. 5



                                                                     REGGIE B. WALTON
                                                                     United States District Judge




5
    The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.


                                                       15